[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                 FILED
                                                                    U.S. COURT OF APPEALS
                                               No. 11-10460           ELEVENTH CIRCUIT
                                           Non-Argument Calendar       SEPTEMBER 8, 2011
                                         ________________________          JOHN LEY
                                                                            CLERK
                            D.C. Docket No. 8:10-cv-02108-RAL-TBM

ROBERT KELVIN LINDBLOOM,

llllllllllllllllllllllllllllllllllllll                               llPlaintiff-Appellant,

                                                  versus

W. BRAD STEUBE,
individually,
W. BRAD STEUBE,
as Sheriff of Manatee County, Florida,

llllllllllllllllllllllllllllllllllllllll                            Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (September 8, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Kelvin Lindbloom appeals pro se the dismissal of his second amended

complaint against Brad Steube, the Sheriff of Manatee County, Florida. 42 U.S.C.

§ 1983. The district court dismissed Lindbloom’s complaint on the ground that it

failed to state a claim for relief. Fed. R. Crim. P. 12(b)(6). We affirm.

      Lindbloom alleged that he received warnings from deputies of the Sheriff’s

Office not to trespass on property of the Old Parrish School House, and that the

deputies filed official reports that accused Lindbloom falsely of refusing to leave

the building when requested by an employee of Manatee County. Lindbloom

alleged that the reports subjected him to personal humiliation and damaged his

professional reputation. Lindbloom alleged that he is no longer able to attend

meetings on the property and is unable to vote. Lindbloom also alleged that the

deputies “act[ed] in accordance with” policies and procedures implemented by

Steube, but Lindbloom did not describe those policies and procedures.

      The district court did not err by dismissing Lindbloom’s complaint.

Lindbloom failed to “state a claim to relief that is plausible on its face,” that is,

from which the district court could “draw the reasonable inference” that Sheriff

Steube did anything to violate Lindbloom’s constitutional rights. Ashcroft v.

Iqbal, 556 U.S. ____,129 S. Ct. 1937, 1949 (2009). Lindbloom complained about

violations of his rights to equal protection and due process under the Fourteenth

                                            2
Amendment, but Lindbloom did not allege that he was a member of a protected

class who had been discriminated against, see Sweet v. Sec’y, Dept. of Corr., 467

F.3d 1311, 1318–19 (11th Cir. 2006), or that he had been deprived of a recognized

liberty or property interest, other than “injury to [his] reputation,” Behrens v.

Regier, 422 F.3d 1255, 1259 (11th Cir. 2005). Lindbloom complained about a

violation of his right to privacy under the Fourteenth Amendment based on the

dissemination of allegedly false statements in the official reports, but Lindbloom

had no “constitutional right to be free from public embarrassment or damage to his

reputation.” Carroll by Carroll v. Parks, 755 F.2d 1455, 1457 (11th Cir. 1985).

Lindbloom also complained that he had been defamed, but he did not allege facts,

such as a loss of his job or a “significant alteration of some other legal right or

status,” that would establish that his injury “r[o]se to the level of a constitutional

deprivation.” Von Stein v. Brescher, 904 F.2d 572, 581, 582 (11th Cir. 1990).

Lindbloom also failed to state a claim against Steube individually because

Lindbloom based his complaint on actions of the deputies. See Kentucky v.

Graham, 473 U.S. 159, 165, 105 S. Ct. 3099, 3105 (1985) (“Personal-capacity

suits seek to impose personal liability upon a governmental official for actions he

takes under color of state law.”).

      The district court did not err when it dismissed Lindbloom’s complaint with

                                           3
prejudice. The district court twice ordered Lindbloom to amend his complaint, but

he failed on both occasions to state a claim for which relief could be granted. In

response to Steube’s motion to dismiss, Lindbloom asked the district court to

“apply its legal acumen and experience to glean [the second amended] Complaint

for facts which would support a cause of action.” Because Lindbloom had already

amended his complaint twice, and did not request another opportunity to amend,

he cannot complain about being denied a third opportunity to amend his

complaint.

      We AFFIRM the dismissal of Lindbloom’s complaint.




                                         4